Title: General Orders, 13 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Before York Saturday October 13th 1781
                     Parole Canada
                     Countersigns Albany New Windsor
                  
                  For the trenches tomorrow
                  Major General Baron de SteubenBrigadiers General Wayne & GistMajor General the Baron de Steuben’s division will mount in the trenches tomorrow.
                  The Quarter Master General having represented that there is at present a very unequal distribution of Tents among the Continental troops whereby some Corps are exposed while others are more than fully covered: in order to remedy this inequality and that troops sharing the same dangers and fatigues may enjoy equal benefits the following Corps are directed to send to the Quarter Master General’s store tomorrow by noon the Tents set against their names respectively (being the surplusses of their due proportion) vizt
                  HorsemensCommon tentsDayton’s Brigade7 "Hazen’sdo"16Clinton’sdo554Wayne’sdo" 37Gistsdo"13As General Hazen’s brigade will be in the Trenches tomorrow untill Noon they will be excused from sending in their surplus tents untill the morning following.
                  As soon as the Tents are lodged in the store the Quarter Master General will distribute them among the deficient corps.
                  The Brigade of Artillery is to furnish one Horseman’s tent and twelve common tents to the companies of the Delaware regiment attached to it.
                  The Brigade Quarter Masters are to be Responsible that a due proportion of good tents are delivered in.
                  One weeks allowance of Spirits to officers of the line will be issued tomorrow at ten o clock near Baron Steuben’s marquee on regimental returns sign’d by the officers commanding regiments or corps.
                  At the General Court martial of the line whereof Colonel Dayton is President.
                  Captain Park of Lieutenant Colonel Gimats Battalion charged with "Ungentlemanlike Conduct in giving a Certificate or Certificates to an inhabitant or inhabitants for money or monies due to them certifying that he was on public business when he was not authorized therefore but on his own private business" was tried.
                  The Court on consideration are of opinion that Captain Park gave a Certificate at Hartford town in Maryland for monies due from him when he was on his private business certifying he was on public business and that his Conduct in this instance was ungentlemanlike in breach of Article 5th Section 18th of the rules and Articles of War; but as it appears to the Court that Captain Park’s conduct was dictated by Necessity and in some measure owing to misapprehension they sentence him only to be Reprimanded in General Orders.
                  The Commander in Chief approves the sentence of the Court against Captain Park and as nothing ought more sensibly to wound the feelings of an Officer than being found Guilty of Ungentlemanlike Behavior He thinks any further Reprimand unnecessary.
                  Captain Park is released from his Arrest.
                  At the same Court the following prisoners were tried.
                  John Bemus of Colonel Voses regiment charged with Desertion and Inlisting in the Maryland line found Guilty in Breach of Articles 1st and 3d section 6th of the Rules and Articles of War and sentenced to receive Twenty five lashes on his bare back four mornings successively amounting in the whole to one hundred lashes.
                  Nathaniel Harthorne of the same regiment charged as above, found Guilty in breach of the aforesaid Articles of War and sentenced the same.
                  David Shaw a soldier of the second New York regiment charged with Desertion found Guilty of a breach of Article 1st Section 6th of the Rules and Articles of War and Sentenced to receive Twenty five Lashes on his naked back four mornings successively amounting in the whole to one hundred Lashes.
                  John Readman soldier of the second New York regiment charged with repeated Desertion found Guilty of a Breach of Article 1st section 6th of the Rules and Articles of War and sentenced to suffer Death more than two thirds of the Court agreeing thereto.
                  John Dubée of Captain Gosselin’s company in the Canadian Old Regiment charged with striking Lieutenant William Torrey of said regiment while in the execution of his duty found Guilty in breach of Article 5th section 2d of the Rules and Articles of War and sentenced to suffer Death more than two thirds of the Court agreeing thereto.
                  Richard Jeffers a soldier of the Maryland line charged with Desertion found Guilty of a breach of Article 1st section 6th of the Rules and Articles of war and sentenced to receive Twenty-five Lashes on his naked back four mornings successively amounting in the whole to one hundred Lashes.
                  Abel Amos and Ned Blake soldiers of the Maryland line charged with Desertion.
                  The Court are of opinion the Charges against Amos and Blake are not supported.
                  The Commander in Chief approves the above Sentences of the Court Martial.
                  The Court Martial whereof Colonel Dayton is president is dissolved and another ordered to Assemble at the Judge Advocates Marquee tomorrow morning at nine ô clock for the trial of Lieutenant Colonel De Hart and such others as may be brought before them: Colonel Cortlandt will Preside Lieutenant colonel Van Dyck Major Rice Two Captains from Muhlenbergs two from Hazen’s two from Dayton’s two from Clinton’s one from Wayne’s and one from Gists Brigades to attend as Members.
                  All Evidences and persons concerned are desired to attend.
                  An orderly serjeant from each division to be sent daily to the Court.
                  After Orders
                  One Captain from Wayne’s and one from Gists Brigades exclusive of those ordered this day will attend as Members of the General Court Martial of which Colonel Cortlandt is President instead of the two ordered from Dayton’s Brigade.
               